(1) THE STATE BOARD OF PUBLIC AFFAIRS IS REQUIRED TO COMPLY WITH THE PROVISIONS OF COMPETITIVE BIDDING ACT, 61 O.S. 101 [61-101] ET SEQ., AS AMENDED, IN ALL CONTRACTS IN EXCESS OF $7,500, THE PURPOSE OF WHICH IS TO IMPROVE, REPAIR OR CONSTRUCT PUBLIC BUILDINGS, INCLUDING THE ENHANCEMENT OF VALUE, BEAUTY, UTILITY OR ADOPTION TO NEW OR FURTHER PURPOSE. WHETHER A SPECIFIC CONTRACT IS SUBJECT TO THE COMPETITIVE BIDDING ACT IS A QUESTION OF FACT.  (2) THE STATE BOARD OF PUBLIC AFFAIRS IS REQUIRED TO COMPLY WITH THE PROVISIONS OF 40 O.S. 196.1 [40-196.1], ET SEQ., AS AMENDED, WITH REGARD TO MINIMUM WAGES ON PUBLIC WORKS, EXCEPT FOR MAINTENANCE CONTRACTS AS THAT TERM IS DEFINED THEREIN. CITE: 40 O.S. 196.2 [40-196.2](5) (X RAY EQUIPMENT, INSTALLATION, AIR CONDITIONING), 40 O.S. 196.52 [40-196.52], 74 O.S. 85.1 [74-85.1] [74-85.1], 74 O.S. 85.4 [74-85.4] 40 O.S. 196.2 [40-196.2](6) (STEPHEN F. SHANBOUR)